      6:19-cv-00377-RAW Document 4 Filed in ED/OK on 11/12/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA

 RODNEY HUGHES,

        Plaintiff,

 v.                                                 Case No. 19-CIV-377-RAW

 OKLAHOMA VETERANS CENTER,

        Defendants.

                                            ORDER

       Before the court is Plaintiff=s Motion for Leave to Proceed in Forma Pauperis [Docket No.

3]. Plaintiff is married. He is on Social Security Disability and his wife is employed as a home

health care provider. Plaintiff shows total income of $1,199.00 per month to pay for housing and

monthly obligations.

       A court Ahas discretion in deciding whether or not to grant a civil litigant permission to

proceed IFP.@ Brewer v. City of Overland Park Police Dept., 24 Fed.Appx. 977, 979 (10th Cir.

2002)(citing 28 U.S.C. ' 1915(a)). See also, Brown v. Yellow Freight Trucking, 2013 WL 85431

(E.D. Cal.); Freeman v. Donahoe, 2011 WL 3489853 (W.D.Ark.); and Brustrom v. Astrue, 2010

WL 4683887 (W.D.Ark.).

       Based on Plaintiff=s motion, the court believes that the Plaintiff is financially able to pay

the four hundred dollar ($400.00) filing fee in monthly payments. Accordingly, Plaintiff=s Motion

for Leave to Proceed in Forma Pauperis [Docket No. 3] is hereby GRANTED in part and DENIED

in part. Plaintiff shall pay $25 per month toward the filing fees in this matter. Plaintiff shall

make the $25 payment to the district court clerk on or before the fifth day of each month, with the

first payment due on December 18, 2019. Failure to pay the filing fee as directed could result in

this matter being dismissed pursuant to the Federal Rules of Civil Procedure.

                                                1
6:19-cv-00377-RAW Document 4 Filed in ED/OK on 11/12/19 Page 2 of 2



 Dated this 12th day of November, 2019.



                                              ____________________________________
                                              HONORABLE RONALD A. WHITE
                                              UNITED STATES DISTRICT JUDGE
                                              EASTERN DISTRICT OF OKLAHOMA




                                          2
